Citation Nr: 9917606	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  92-16 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for postoperative 
cataracts.

2.  Entitlement to service connection for a low back disorder 
on a secondary basis.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

4.  Entitlement to an increased evaluation for residuals of 
an injury of the popliteal nerve, left lower leg, currently 
evaluated as 40 percent disabling.

5.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability (IU).

6.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing.

7.  Entitlement to a certificate of eligibility for a special 
home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active military service from December 1946 to 
May 1948 and from November 1948 to December 1955.

This case was remanded by the Board of Veterans' Appeals (the 
Board) in March 1993 and March 1997 for additional 
development of the record.  The case has recently been 
returned to the Board for appellate consideration.

The issues of entitlement to service connection for a low 
back disorder on a secondary basis, whether new and material 
evidence to reopen a claim of entitlement to service 
connection for postoperative cataracts has been submitted and 
entitlement to a total disability rating for compensation on 
the basis of IU are discussed further in the remand portion 
of this decision.


FINDINGS OF FACT

1.  The veteran's PTSD results in no more than considerable 
impairment of social and industrial adaptability with 
evidence of anxiety and difficulty concentrating and reduced 
reliability and productivity but without deficiencies in most 
areas or inability in establishing and maintaining effective 
relationships.

2.  The veteran's PTSD has not rendered his psychiatric 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.

3.  The claim for a certificate of eligibility for assistance 
in acquiring specially adapted housing or for a special home 
adaptation grant is not legally sufficient as the record 
shows that the veteran does not have qualifying service-
connected disability and it is not otherwise contended that 
applicable eligibility criteria are met.

4.  The veteran is currently in receipt of a 40 percent 
disability rating for disability of the left lower extremity 
below thew knee including special monthly compensation on 
account of the loss of use of the left foot; there is no 
service-connected disability of the left lower extremity 
above the knee.

5.  Scar residuals of the left lower extremity disability 
have been described as tender and painful on recent 
examinations.

6.  The veteran's disability picture from residuals of an 
injury of the popliteal nerve is not shown to be so unusual 
or exceptional in nature, to markedly interfere with 
employment or to have required frequent inpatient care as to 
render impractical the application of regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating of 50 
percent for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 3.321(b)(1), 4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996); 
38 C.F.R. § 4.130; Diagnostic Code 9411, 61 Fed.Reg. 52695-
52702 (Oct. 8, 1996) (effective November 7, 1996).

2.  The criteria for entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing or for a certificate of eligibility for a special 
home adaptation grant have not been met as a matter of law.  
38 U.S.C.A. §§ 2101, 2102, 2104, 7104 (West 1991); 38 C.F.R. 
§§ 3.809, 3.809a, 19.5 (1998).

3.  The criteria for a disability rating in excess of 40 
percent for residuals of an injury of the popliteal nerve 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 3.321(b)(1), 4.68 (1998).

4.  The criteria for a separate 10 percent evaluation for 
scar residuals of the left lower extremity have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.68, Diagnostic Code 7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

PTSD

Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule provisions for psychiatric disorders were 
changed effective November 7, 1996 and both the old and new 
criteria are applicable to the veteran's appeal.  

A 10 percent evaluation under the old criteria was assigned 
where there was mild impairment of social and industrial 
adaptability.  A 30 percent evaluation under the old criteria 
was assigned where there was definite impairment of social 
and industrial adaptability.  A 50 percent evaluation was 
assigned upon a showing of considerable impairment of social 
and industrial adaptability.  A 70 percent evaluation was 
warranted for severe impairment of social and industrial 
adaptability.  A 100 percent evaluation was assigned where 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community and where there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, rendering 
the veteran demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9411 (1996); effective 
prior to November 7, 1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims then known as the United 
States Court of Veterans Appeals (hereinafter, "the Court") 
stated that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons for 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion, dated November 9, 1993, the 
VA General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  The Board is bound by such interpretations.  
38 U.S.C.A. § 7104(c) (West 1991).

The revised criteria provide a 10 percent evaluation in the 
presence of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent evaluation is provided in the presence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships).

A 100 percent evaluation is provided for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1996), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for increased disability compensation for PTSD is well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218 (1995); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed to the extent possible and that no further duty to 
assist exists with respect to the claim.  The veteran has 
been provided comprehensive evaluations in connection with 
the claim and other records have been obtained.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the record pertaining to the history of the 
veteran's PTSD.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board has not found any deficiency in the 
development completed by the RO as a result of the two Board 
remands that could arguably be viewed as potentially 
prejudicial to the veteran's claim.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Service connection is presently in effect for PTSD, which has 
been assigned a 30 percent evaluation.  The schedular 
criteria for evaluation of psychiatric disabilities were 
changed effective November 7, 1996.  Where law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

Thus, the veteran's psychiatric disability must be evaluated 
under both the old and new rating criteria to determine which 
version is more favorable to the veteran.  However, the new 
criteria may not be applied prior to the effective date.  
Rhodan v. West, 12 Vet. App. 55 (1998).  

Over the course of this claim, the veteran has received 
several comprehensive VA psychiatric examinations.  
Historically, the record shows that the RO in November 1993 
granted service connection for PTSD and assigned a 30 percent 
rating under the diagnostic criteria then in effect effective 
from August 1992.  That rating has remained in effect.

It was a VA examiner's assessment in 1993 that the veteran's 
PTSD was moderate in nature. On reexamination in 1995, the 
veteran's PTSD was manifested by anxiety, recurrent dreams 
and recollections of combat.  VA hospitalized him for PTSD in 
mid 1996 and an examination reported his PTSD symptoms 
produced difficulty concentrating and exaggerated startle 
response among other symptoms.  It was the opinion of a VA 
examiner in 1998 that psychiatrically the assessment of 
functioning (GAF) was 41-50 based upon his presentation that 
included anxiety, irritability and nervousness.  

On the most recent examination, the examiner opined that the 
veteran was adversely impacted by his PTSD as well as by 
other disabilities.  The several psychiatric examinations 
through 1998 were supplemented with VA outpatient treatment 
records and other collateral information.  

The examiners have rendered a diagnosis of PTSD and a GAF 
score of no greater than 50 that corresponds generally to 
considerable symptoms under the GAF scales in use since 
November 7, 1996.  

In reviewing the medical evidence of record, the Board is of 
the opinion that an evaluation in excess of 50 percent for 
the veteran's PTSD is not warranted under the old schedular 
criteria.  The veteran has apparently not been able to work 
and appreciable impairment in his ability to work has been 
related to his PTSD.  It cannot reasonably be argued 
otherwise.  Moreover, a GAF score of between 41 and 50 was 
reported that reasonably correlates with an assessment of 
considerable impairment.  

Overall, the veteran's difficulty with anxiety, concentrating 
and preoccupation with memories and thought of wear 
experiences is well documented.  Considerable impairment of 
social and industrial adaptability does appear to have been 
demonstrated in view of the several comprehensive psychiatric 
evaluations.  These reports collectively would suggest a 
worsening of symptoms in view of the recent GAF rating and 
are reasonably accorded great probative weight in assessing 
the level of impairment, as they are the products of medical 
professionals in the field of psychiatry.  

A 70 percent evaluation is also not warranted under the new 
criteria, as the veteran has not even been shown to have many 
symptoms characteristic of the current 50 percent rating. For 
example, there was no indication of difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; or appreciably impaired judgment; impaired 
abstract thinking.  The level of symptoms that would 
correspond with difficulty in establishing and maintaining 
effective work and interpersonal relationships in view of the 
GAF score.  

The 70 percent evaluation criteria contemplate deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships).  Overall, the several 
examinations have not described symptoms that approach this 
level of impairment.  Although the representative argues for 
another evaluation, the professional medical assessment over 
several comprehensive examinations does not appear to support 
this demand.   

Overall, PTSD was assessed initially as 30 percent disabling 
and the Board believes that the record now provides ample 
evidence for raising the rating to 50 percent based upon the 
recent comprehensive examination supplemented by outpatient 
treatment records.  Mittleider v. West, 11 Vet. App. 181 
(1998). 

The Board notes that from the information on file, it appears 
that the appellant's PTSD has not rendered his disability 
picture unusual or exceptional in nature, shown to in and of 
itself constitute marked interference with employment, or to 
have required frequent inpatient care as to render 
impractical the application of regular schedular standards, 
thereby precluding assignment of an evaluation in excess of 
the current 50 percent rating for PTSD on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1).


Eligibility for assistance in acquiring specially adapted
housing or a special home adaptation grant.

Criteria

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C. 2101(a) may be 
extended to a veteran if the following requirements are met:
(a)	Service. Active military, naval or air service after 
April 20, 1898, is required. Benefits are not restricted to 
veterans with wartime service. 
(b)	Disability. The disability must have been incurred or 
aggravated as the result of service as indicated in paragraph 
(a) of this section and the veteran must be entitled to 
compensation for permanent and total disability due to: 
(1)	The loss, or loss of use, of both lower extremities, 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or 
(2)	Blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of use of one lower 
extremity, or 
(3)	The loss or loss of use of one lower extremity together 
with residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair. 
(4)	The loss or loss of use of one lower extremity together 
with the loss of loss of use of one upper extremity which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair. 
(c)	Duplication of benefits. The assistance referred to in 
this section will not be available to any veteran more than 
once. 
(d)	"Preclude locomotion." This term means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809.

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations, or, on or after October 
28, 1986, for assistance in acquiring a residence already 
adapted with necessary special features, under 38 U.S.C. 
2101(b) may be issued to a veteran who served after April 20, 
1898, if the following requirements are met:
(a)	The veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing under § 3.809 nor had the veteran previously received 
assistance in acquiring specially adapted housing under 38 
U.S.C. 2101(a).
A veteran who first establishes entitlement under this 
section and who later becomes eligible for a certificate of 
eligibility under § 3.809 may be issued a certificate of 
eligibility under § 3.809. However, no particular type of 
adaptation, improvement, or structural alteration may be 
provided to a veteran more than once.
(b)	The veteran is entitled to compensation for permanent 
and total disability which (1) is due to blindness in both 
eyes with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.
(c)	The assistance referred to in this section will not be 
available to any veteran more than once.  38 C.F.R. § 3.809a.

Compensation is payable for the combinations of service-
connected and nonservice-connected disabilities specified in 
paragraphs (a)(1) through (a)(5) of this section as if both 
disabilities were service-connected, provided the nonservice-
connected disability is not the result of the veteran's own 
willful misconduct.
(1)	Blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability.
(2)	Loss or loss of use of one kidney as a result of 
service-connected disability and involvement of the other 
kidney as a result of nonservice-connected disability.
(3)	Total deafness in one ear as a result of service-
connected disability and total deafness in the other ear as a 
result of nonservice-connected disability.
(4)	Loss or loss of use of one hand or one foot as a result 
of service-connected disability and loss or loss of use of 
the other hand or foot as a result of nonservice-connected 
disability.
(5)	Permanent service-connected disability of one lung, 
rated 50 percent or more disabling, in combination with a 
nonservice-connected disability of the other lung.
38 C.F.R. § 3.383.

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.
38 U.S.C.A.§  7104(c); 38 C.F.R. § 19.5.


Analysis

The record shows that the veteran is in receipt of VA 
disability compensation for PTSD and a disability of the left 
leg with entitlement to special monthly compensation on 
account of loss of use of one foot.  For reasons set forth 
below, the Board finds that claim of eligibility for 
specially adapted housing or housing grant is not legally 
sufficient.  The Board has not overlooked the 
representative's request for another examination to ascertain 
f the veteran has loss of use of the right lower extremity 
and thereby satisfy the provisions of 38 C.F.R. § 3.383.  
However, as discussed below, accepting that argument would 
require an improper application of the law and implementing 
regulation.  

VAOPGCPREC 75-90 (O.G.C. Prec. 75-90) held that eligibility 
for compensation under the paired organ provisions of 38 
U.S.C. § 360 (recodified as § 1160) does not confer service-
connected status for the non-service-related corresponding 
organ.  Rather, it authorizes VA to pay disability 
compensation as though the disabilities in combination were 
service connected.  The opinion reviewed the language and 
legislative history of what was then 38 U.S.C. § 801(a) (now 
codified as 38 U.S.C. § 2101(a)) and concluded that in order 
for a veteran to qualify for specially adapted housing the 
veteran must have a permanent and total service-connected 
disability.  Even though a veteran received benefits under 
section 1160 as if the entire disability was service 
connected, in reality the veteran had a service-connected 
disability in one organ but a non-service-connected 
disability in the other.  Under the "plain meaning" of this 
statute, the veteran was not entitled to specially adapted 
housing.  In VAOPGCPREC 24-97 (O.G.C. Prec. 24-97), it was 
pointed out that in subsequent opinions reiterated the 
conclusion of O.G.C. Prec. 75-90 that benefits awarded under 
section 1160 do not establish eligibility for specially 
adapted housing.  The opinion reiterated that in order to 
qualify for special housing adaptations under chapter 21, a 
veteran must be entitled to compensation for a qualifying 
permanent and total service-connected disability and that 
opinions have clearly held that eligibility for compensation 
under chapter 11 "as if" it were service connected, does 
not establish a service-connected disability and does not 
meet the statutory prerequisite for special housing 
adaptations.  The VA General Counsel affirmed the discussion 
in O.G.C. Prec. 75-90 that nothing in the legislative history 
of chapter 21 suggested a congressional intent to overcome 
the plain meaning of the statute.

In O.G.C. Prec. 24-97 it was noted that the veteran was 
seeking either specially adapted housing or special housing 
adaptations that included a benefit described in subsection 
(a) of 38 U.S.C. §§ 2101-2102 and to qualify for specially 
adapted housing the veteran must be "entitled to 
compensation under chapter 11 of . . . title [38, United 
States Code] for [certain] permanent and total service-
connected disabilit[ies]" involving the lower extremities.  
38 U.S.C. § 2101(a).  One qualifying disability "includes 
(A) blindness in both eyes, having only light perception, 
plus (B) loss or loss of use of one lower extremity . . . ."  
38 U.S.C. § 2101(a)(2).  "Special housing adaptations" 
generally refers to the benefit described in subsection (b) 
of §§ 2101-2102.  Because the General Counsel found no 
determination of the veteran's eligibility for compensation 
for the loss or loss of use of a lower extremity, it does not 
appear that the veteran would qualify for specially adapted 
housing, even if the veteran's blindness were service 
connected.  (In this case the veteran is not shown to be 
blind.  In fact his visual acuity in January 1998 was 
reported to be 20/50 and 20/40.)  The General Counsel once 
again stated that both subsection (a) and (b) of section 2101 
require that the qualifying disabilities be service 
connected.  

The record does not show that the veteran meets basic 
eligibility criteria.  He is service-connected for only the 
left lower extremity and the basis of entitlement claimed 
under § 3.383 would not allow for the grant of the benefit he 
seeks even if such loss of use would be established.  
Although the Board has remanded the claim for service 
connection for cataracts, the veteran is not blind so there 
is no point in deferring consideration for this ancillary 
benefit.  The claim is denied as being legally insufficient.  


Left lower leg popliteal nerve injury

Criteria

External popliteal nerve (common peroneal) paralysis of: 
complete; foot drop and slight droop of first phalanges of 
all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; anesthesia covers entire 
dorsum of foot and toes shall be rated 40 percent.  Severe 
incomplete paralysis shall be rated 30 percent, moderate.20 
percent, mild 10 percent.  Diagnostic Code 8521.  
8521.

Group XII. Function: Dorsiflexion (1); extension of toes (2); 
stabilization of arch (3). Anterior muscles of the leg: (1) 
Tibialis anterior; (2) extensor digitorum longus; (3) 
extensor hallucis longus; (4) peroneus tertius.  The rating 
schedule provides a 30 percent rating for severe disability, 
a 20 percent rating for moderately severe disability, a 10 
percent rating for moderate disability and a 0 percent rating 
for slight disability.  Diagnostic Code 5312.

Scars, superficial, poorly nourished, with repeated 
ulceration or tender and painful on objective demonstration 
shall be rated 10 percent.  Note: The 10 percent rating will 
be assigned, when the requirements are met, even though the 
location may be on tip of finger or toe, and the rating may 
exceed the amputation value for the limited involvement.  
Other scars are rated on limitation of function of part 
affected.                 
Diagnostic Codes 7803-7805.

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed. For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation, diagnostic code 5165. 
This 40 percent rating may be further combined with 
evaluation for disabilities above the knee but not to exceed 
the above the knee amputation elective level. Painful neuroma 
of a stump after amputation shall be assigned the evaluation 
for the elective site of reamputation. 38 C.F.R. § 4.68.


Analysis

As a preliminary matter, the Board is satisfied that all 
relevant facts have been developed to the extent possible and 
that no further duty to assist exists with respect to the 
veteran's well grounded claim.  The veteran has been provided 
comprehensive examinations in connection with the claim and 
other records have been obtained.  As a result of the Board 
remand, comprehensive VA examination was scheduled to address 
relevant evaluative criteria.

Since the Board remand, the holding in Stegall v. West, 11 
Vet. App. 268 (1998) requires that the Board ensure 
compliance with the terms of a remand unless such failure to 
comply is shown to have not prejudiced the appellant.  The 
Board sought to have a record that would support an informed 
determination.  The RO was conscientious in developing the 
record and the Board is satisfied that the VA examination 
completed met the remand requirement to discuss the elements 
of the disability as reflected in earlier examination 
reports.  

The medical examination records include sufficient detail 
regarding the disability to apply current rating criteria and 
are considered the best evidence for an informed 
determination of the veteran's current impairment from the 
left lower extremity disability.  

Changes to the regulations for evaluating muscle injuries 
were effective in July 1997 and after being reviewed and 
compared with the previous criteria are found to offer no 
benefit as no substantive change occurred.  62 Fed. Reg. 
30235 (June 3, 1997).  Therefore, the current rating criteria 
will be applied.  The Board recognizes that the recently 
revised rating criteria for muscle injuries were reviewed 
initially by the RO and no comparison of the previous and 
current criteria was made.  However, the Board is satisfied 
that no prejudice to the appellant has occurred as a result.  
The revised regulations, as finally issued, were consistent 
with the VA's intention, as expressed in the published 
proposal to amend, to condense and clarify the regulations 
rather than substantively amend them.  See, 62 Fed. Reg. 
30235 (June 3, 1997) and 58 Fed. Reg. 33235 (June 16, 1993).  

Therefore, viewed together, the newly published criteria 
offer no substantive revision and are seen as no more or less 
favorable to the appellant than the rating provisions 
previously in effect.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Karnas, supra.  Only the current version is provided 
to the extent necessary as no substantive changes appear in 
the applicable criteria in either version.

The initial RO decision granting service connection may have 
placed the disability under Code 5320.  However, the RO 
adjusted the diagnostic code to the appropriate one for 
Muscle Group (MG) XI early on.  Though the Board recognizes 
that arguably more than a harmless administrative error 
occurred since different diagnostic codes are involved and 
different function assessed, the Board does not find a remand 
necessary since there is ample evidence locating the wound 
residuals in the appropriate group.  Further, there has never 
been any indication in the numerous comprehensive 
examinations of shell fragment wound disability other than at 
the left leg site.  Gifford v. Brown, 6 Vet. App. 269, 271 
(1994); see also for example the reasoning in Marez v. Brown, 
No. 94-996 (U.S. Vet. App. Nov. 22, 1995, current evidence of 
disability needed to require remand.).  

The Board will observe that the ratings under MG XII assess 
the intensity of muscle symptoms as reflected in function of 
the knee and foot as primary rating criteria for the 
incremental ratings shown above.  The record reflects that 
the RO has rated the veteran's disability on the basis of 
contemporaneous VA examinations.  There are comprehensive VA 
examinations that viewed collectively offer substantive 
information probative of the severity of the service-
connected left leg disability.  The disability was initially 
rated separately for muscle and peripheral nerve involvement.  
However, in 1986 the RO combine the rating wherein it was 
increased to 30 percent.  In June 1988, the RO once again 
increased the rating to 40 percent and granted entitlement to 
special monthly compensation on account of the loss of use of 
the left foot.    

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that a higher evaluation 
is warranted.  The recent examinations do confirm appreciable 
disability from muscle and nerve injury to the extent that 
loss of use is shown.  

The Board may not overlook that a VA examiner in 1961 found 
tender scar residuals and in 1972 marked pain over the scar 
was reported.  Thereafter examinations do not describe the 
scar residuals with greater clarify.  In 1993 a well-healed 
scar was mentioned and in 1996 there was no assessment of the 
scar characteristics.  Thus resolving reasonable doubt in the 
veteran's favor he may properly be assigned a 10 percent 
rating for a symptomatic scar under Code 7804.  

The Board is mindful that examination prior to 1961 did not 
report a tender scar.  However, given that the two 
examinations thereafter several years apart contradicted this 
finding, the Board believes that the veteran is entitled to 
the benefit of the doubt.

In summary, the Board notes the current 40 percent rating 
corresponds to the highest amputation rule rating for below 
the knee disabilities.  Although the Board recognizes that a 
rating for the scar residuals under Code 7804 may exceed the 
amputation rule rating, there are no other service connected 
disability components for rating, and nonservice-connected 
disability may not be used in determining the service-
connected disability rating. 38 C.F.R. § 4.14. 

Regarding extraschedular consideration, the relevant facts, 
briefly stated, are that the veteran has apparently not 
worked gainfully in many years and he receives other benefits 
in addition to VA compensation.  His shell fragment wound 
disability of the left leg has been reviewed on several 
comprehensive examinations and he has been seen on an 
outpatient basis for these and other complaints which are 
well documented in the record of outpatient treatment.  

The Board would point out that the exceptional or unusual 
disability picture mentioned in the regulation would 
reasonably contemplate factors other than marked interference 
with employment or frequent periods of hospitalization.  
Johnston, 10 Vet. App. at 86.  However, such factors would be 
apparent from the record and necessarily relate to the 
service-connected disability.  See, e.g., Smallwood v. Brown, 
10 Vet. App. 93, 97-98 (1997) and Spurgeon v. Brown, 10 Vet. 
App. 194, 197 (1997).  There does not appear to be probative 
evidence that any nonservice-connected disorders affect the 
service-connected left lower extremity disability in such a 
manner to render impractical the application of the regular 
schedular standards.  See for example Johnston, 10 Vet App. 
at 86-89.  

The regulation provides for an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities, which in this case concerns a left lower leg 
disability.  
The pertinent part of the regulation, though somewhat 
ambiguously worded, appears to contemplate an individual, 
rather than a collective disability assessment.  However, the 
components individually or collectively do not appear to meet 
essential criteria.  

Further, the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided.  38 C.F.R. 
§ 4.14.  This admonition could be read to apply to an 
extraschedular service-connected evaluation.  However, in the 
case at hand, there is nothing probative to support a finding 
that the veteran has such an unusual or exceptional 
disability picture as a result of the service-connected left 
leg disability.  

The record does not establish an exceptional or unusual 
disability picture as a result of his left posterior calf 
wound disability.  And, the Board does not find any 
extraneous circumstances that could be considered exceptional 
or unusual such as were present in Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) to warrant a different result in view of 
the veteran's work history and treatment for his service-
connected disability components as reflected in the record.  
See also Fleshman v. Brown, 9 Vet. App. 548, 552-53 (1996); 
Shipwash v. Brown, 8 Vet. App. at 227.  


ORDER

An increased rating of 50 percent for PTSD is granted subject 
to the regulations governing the payment of monetary awards.

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or for a certificate of 
eligibility for a special home adaptation grant is denied.

A disability rating in excess of 40 percent for residuals of 
an injury of the popliteal nerve, left lower leg other than 
scar residuals is denied.

A separate 10 percent rating for symptomatic scar residuals 
of the left leg disability is granted subject to the 
regulations governing the payment of monetary awards.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Regarding service connection for cataracts, the Board 
observes that the veteran has on two occasions, in January 
1988 and October 1996 claimed entitlement to service 
connected based upon radiation exposure.  The claim appears 
to have remained an active one, although the initial 
development does not appear to have been undertaken.  This is 
an intertwined issue that should be addressed before the 
Board takes further action.  Posterior subcapsular cataracts 
are a radiogenic disease and if the veteran's are not that 
type he might still establish a link to radiation exposure as 
provided in 38 C.F.R. § 3.311(b)(4).  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  The veteran's claim as it is based 
upon occupational exposure to ionizing will require 
development in accordance with 38 C.F.R. § 3.311.  

Concerning the claim for service connection of a back 
disorder, the Board observes that a VA examiner in 1996 
opined that it was probably unlikely that the veteran's back 
pain was linked to his left leg trauma but difficult to 
determine.  The RO in discussing the evidence in a November 
1998 supplemental statement of the case noted that references 
to low back pain in treatment records did not attribute it to 
the left leg disability.  However, a VA clinician in April 
1995 reported chronic low back pain due in part to post-
traumatic dystrophy which is mentioned as a component of the 
service-connected disability of the left leg.  The Board is 
of the opinion that another examination is warranted in view 
of the equivocal conclusions reported on the 1996 
examination.

The issue of entitlement to IU benefits also requires 
additional development in view of the representative's 
argument to the Board in 1999 and the nature and extent of 
service-connected disabilities.  In addition, appellate 
consideration of the claim must be deferred until outstanding 
service connection issues are resolved.

Under the aforementioned circumstances, the Board finds it 
necessary that the case be remanded to the RO for the 
following actions:

1.  The veteran should be contacted and 
asked to identify or submit any 
additional evidence or argument, 
particularly medical evidence, that is 
relevant to his claims of entitlement to 
service connection cataracts and a low 
back disability.  He should be asked to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for either disorder.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO, as provided in 38 C.F.R. 
§ 3.311, should insure that all likely 
sources that may possess information of 
the veteran's claimed exposure to 
radiation have been contacted.  

If the RO determines that such 
development has been accomplished, the 
records which have been obtained should 
be referred to the Under Secretary for 
Health for the preparation of a dose 
estimate, which may include a 
determination of no exposure.  If it is 
determined that the veteran was exposed 
to ionizing radiation, as claimed, the 
issue should be further developed under 
38 C.F.R. § 3.311(c) as provided under 
§ 3.311(b).  

3.  The veteran should be scheduled for a 
VA examination by an orthopedic 
specialist, if available, to determine 
the nature and probable etiology of any 
low back disability found.  All tests 
deemed necessary should be completed.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the report must be so 
annotated in this regard.  

The examiner should identify all symptoms or 
manifestations of any disability of the lower 
spine found and provide an opinion as to the 
likelihood that any such disability found is 
related causally or by aggravation to the 
service-connected disability of the left 
lower extremity.  Any opinions expressed must 
be accompanied by a complete rationale.

4.  Regarding the claim for IU benefits, 
the RO should complete any additional 
development to comply with the holdings 
in Friscia v. Brown, 7 Vet. App. 294, 297 
(1994); Vettese v. Brown, 7 Vet. App. 31, 
35 (1994).

5.  After the development requested above 
has been completed to the extent 
possible, and in accordance with the 
principles established in Stegall, the RO 
should again review the claim of 
entitlement to service connection for 
cataracts based on new and material 
evidence, the claim of entitlement to 
service connection for a low back 
disorder on a secondary basis and 
entitlement to a total disability rating 
based on IU.  . 

If any benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement 
of the case.  A reasonable period of time for a response 
should be afforded.  Thereafter, the case should be returned 
to the Board for further appellate review, if otherwise in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals


 

